MEMORANDUM **
In these consolidated appeals, Ivan Guerrero-Melchor appeals from the 92-month sentence imposed following his jury-trial conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Guerrero-Melchor contends that the district court procedurally erred by treating the Sentencing Guidelines as mandatory and by failing to consider the 18 U.S.C. § 3553(a) sentencing factors. The record reflects that the district court was aware of its discretion under the advisory Sentencing Guidelines, adequately considered the § 3553(a) sentencing factors, and provided a reasoned explanation for the sentence imposed. See United States v. Carty, 520 F.3d 984, 992-96 (9th Cir.2008) (en banc); see also United States v. Diaz-Argueta, 564 F.3d 1047, 1051-52 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.